DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 12/16/2020; and IDS filed 11/12/2020.
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments to the specification and drawings. Applicant did not explain the changes made to the drawings, however, to expedite prosecution, it is readably apparent and stated here for the record that Figure 4A has been amended by applicant to replace the top ‘90’ with ‘92’, and has added elements  ‘94’ and ‘80’ to Figure 4A. The objections are withdrawn.
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments to the drawings and specification; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are moot in view of the Examiner’s Amendments to the claims placing the application in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Jakubowski on 3/8/2021 and 3/11/2021.

The application has been amended as follows: 
The claims are amended as follows:

1.	(Currently Amended)  A breathing device comprising:
a housing portion having external and internal surfaces and a distal end portion and a proximal end portion; and
a mouthpiece portion having external and internal surfaces and including a flared portion having a narrower distal end portion and extending to a wider proximal end portion, the narrower distal end portion is closer to the proximal end portion of the housing portion than the wider proximal end portion, the flared portion includes a depressed portion adjacent to the wider proximal end portion and configured to contact lips of a user, the flared portion having an outer surface, the depressed portion having a first surface and a second surface, , the internal surface forming a mouthpiece portion cavity extending along a longitudinal axis of the mouthpiece portion, the mouthpiece portion including an extending portion concentrically located within the mouthpiece portion relative to the longitudinal axis of the mouthpiece portion, the extending portion extending beyond the wider proximal end portion of the mouthpiece portion and within the mouthpiece portion cavity, the extending portion configured to contact teeth of the user, and the wider proximal end portion of the mouthpiece portion and the extending portion forming an aperture therebetween configured to receive breaths.

8.	(Currently Amended)  A breathing device comprising:
a housing portion having external and internal surfaces and a distal end portion and a proximal end portion; and
a mouthpiece portion having external and internal surfaces and a distal end portion and a proximal end portion, the internal surface forming a mouthpiece portion cavity extending along a longitudinal axis of the mouthpiece portion, the mouthpiece portion including an extending portion concentrically located within the mouthpiece portion relative to the longitudinal axis of the mouthpiece portion, the extending portion extending beyond the proximal end portion of the mouthpiece portion and within the mouthpiece portion cavity, the extending portion configured to contact teeth of a user, and the proximal end portion of the mouthpiece portion and the extending portion forming an aperture therebetween configured to receive breaths.

15.	(Currently Amended)  A breathing device comprising:
a housing having external and internal surfaces, the housing including a housing cavity, the housing includes a series of light emitters forming a first symbol; and
a mouthpiece portion having external and internal surfaces and having a passage therein configured to receive breaths including inhales and exhales, the internal surface forming a mouthpiece portion cavity extending along a longitudinal axis of the mouthpiece portion, the mouthpiece portion including an extending portion concentrically located within the mouthpiece portion relative to the longitudinal axis of the mouthpiece portion, the extending portion extending beyond a proximal end portion of the mouthpiece portion and within the mouthpiece portion cavity, the extending portion configured to contact teeth of a user, and the proximal end portion of the mouthpiece portion and the extending portion forming an aperture therebetween configured to receive breaths; and 


17.	(Currently Amended)  The breathing device of claim 15, wherein the external surface of the mouthpiece portion has an embossment forming a second symbol

18.	(Currently Amended)  The breathing device of claim 17, wherein the first is a letter.

19.	(Currently Amended)  The breathing device of claim 17, wherein the first is a logo.

21.	(Currently Amended)  The breathing device of claim 8, wherein the extending portion includes a groove portion bounded by an enlarged base portion and an enlarged head portion having a curved upper surface.


Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record teaches various mouthpiece configurations Terry et al. (US 2014/0246018), Lunz et al. (WO 2017/071964 A1), Burk et al. (US 2016/0030692) and include mouthpieces with teeth placement sections Norell (US 4,973,047), Pivovarov (US 2004/0211430), Colman et al. (US 2007/0068535), Nikander et al. (US 2011/0240015), Tutsch et al. (US 8,272,378), Spurling et al. (US 8,459,255), Hestness et al. (US 2014/0276171), but fails to teach, suggest, or reasonably make obvious the structures including the internal surface forming a mouthpiece portion cavity extending along a longitudinal axis of the mouthpiece portion, the mouthpiece portion including .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791